Title: Intelligence from Havana and Other Places, 13 November 1778
From: Kéralio, Agathon Guynement, chevalier de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


As in past volumes, we print one example of the intelligence reports Franklin received and summarize the remainder. Sent to Franklin by his friend the chevalier de Kéralio, a military inspector with extensive contacts in French ports, the reports for the period covered by this volume increase markedly in both number (fifty-nine in all) and geographical range. Only eight are in Kéralio’s hand, while the rest appear to be the work of different copyists.
Unfortunately, the difficulties in communicating with Philadelphia meant that the information they provided, heterogeneous and ill-digested at best, incorrect at worst, was of little use by the time it finally reached Congress. For the sake of convenience, we summarize these intelligence reports by port, and chronologically within each port. Those from Spain and the Netherlands are grouped by country. Although Franklin was willing to enclose the reports with his infrequent letters to the committee for foreign affairs or the president of Congress, he made no attempt to process the information by separating reliable from unreliable or by analyzing what was significant. This contrasts markedly with the conduct of John Adams who, upon returning to Europe in 1780, sent voluminous analytical intelligence reports to Congress. True, Adams was then an unemployed peace commissioner with little else to do, but Franklin’s lack of interest in providing intelligence cannot be fully explained by the pressure of other business. While it may be explained in part by his dislike of writing letters, Franklin may also have feared interception by the British and realized that by the time the information reached Philadelphia it would be largely obsolete.

Brest
November 27, 1778: The estates of Artois in their General Assembly of 1778 resolved the following by general acclamation: to build at the expense of the province a very strong frigate armed for privateering and bearing a number of 24–pounders, to be named the Artois. After a certain percentage of the proceeds of the prizes has been set aside for those crewmen who have distinguished themselves and to provide for widows and children of those who have been killed in battle, the remainder will be used to arm more privateers. On November 19 a squadron of five ships of the line left on a cruise (to intercept a British convoy, rumor said); ten days later three French ships of the line brought back to port three of the ten prizes they made, as well as 450 prisoners, half of them British troops. The St. Esprit is ready to enter the port with the first good wind. Captains have been named for four ships of the line. Two ships of the line are ordered on a special mission, two others are undergoing repairs. Two frigates are having their hulls coppered.
December 21, 1778: We have had miserable weather for the past two months. Orders have been issued to construct three ships of the line at Brest and four at Rochefort, including one of 110 cannon at each port. The provisions convoys of Bordeaux, Nantes, and Lorient are expected at any moment. Admiral de Grasse with six ships of the line awaits merchantmen he is to convoy, and the chevalier de Ternay sails for India at the end of January with four of the line and two frigates.
December 30, 1778: The armament proceeds briskly. A number of vessels are being built and armed. There is no question of bankruptcy occurring in this province. The ones doing poorly are your financiers, and they cannot blame the perils of war but their own “luxe horrible.”
January 7, 1779: The fleet of de Grasse is armed and equipped for a siege. Its destination is a well-kept secret. The squadron for India will meet three ships there. Bankruptcy in the province is not likely, and British commerce is suffering far more from the war than is French commerce.
January 22, 1779: De Grasse’s squadron has encountered the frigate Belle-Poule 70 leagues out of Brest. The health of the comte d’Orvilliers [commander of the Brest fleet] is a subject of concern here. A list of the names of the captains to command the warships being constructed at Rochefort during the coming year has been revealed.
February 5, 1779: The work goes on more briskly than ever in this port. Ternay’s squadron will be ready very soon.
February 9, 1779: Two ships of the line return to Rochefort. Their mission has not been revealed, but one thinks they went to Coruña to meet a returning East Indiaman and escort it back to Lorient. The squadron destined for India will be ready in eight days.
February 12, 1779: M. de Ternay’s fleet will be ready any day. It is said that the province of New England, of which Boston is the capital, has a navy composed of ten frigates of forty cannon, twenty other vessels of twenty to twenty-four cannons, and a seventy-four-gun ship of the line that will be ready by late March. We have this news from several Frenchmen who have arrived on a handsome American frigate of forty cannon commanded by Landais of St. Malo. Messrs. de Lafayette, La Neuville, La Valette, and three other officers have returned on the same frigate. They tell us that the United States have never been in better shape and that they are capable of raising sixty thousand men. By spring we will have a formidable naval force. Provisions are arriving from all over, and we will soon run out of storage space.
February 14, 1779: The preparation of Ternay’s squadron goes apace. Two thousand men, it is said, will go aboard. Its destination is a well-kept secret, but the probability is that it is North America.
February 24, 1779: The frigate Concorde has arrived from St. Domingue after having been struck by lightning and having fought an English frigate for three hours.
February 28, 1779: A fire that would have been calamitous had there been more wind consumed a ship of the line and a frigate. Yesterday and today the legion of Lauzun embarked on M. de Ternay’s squadron.


From a French Officer at Hasburton [Ashburton], England
November 27, 1778: Three English frigates having run into dreadful weather have been lost. In this country when a general does not succeed he loses his post, and it is certain that Howe will replace Keppel at the head of the fleet. They are anxious about the damage done by d’Estaing’s fleet. Recruits are almost impossible to find, either for land or sea. Lately in Plymouth there was talk of obliging the Americans to serve, but they said they would die in prison rather than betray their country.


Paris
December 7, 1778: A small vessel arrived at Nantes having left Boston on November 4 bringing dispatches from d’Estaing; Versailles had expected to receive them yesterday. It had sailed for fifty leagues with d’Estaing’s fleet and left it in as good shape as one could desire. M. Bojard [Beaugeard], treasurer of the estates of Brittany, is having two ships constructed at St. Malo. The prince of Nassau-Siegen has obtained permission to raise volunteers for maritime service.
December 26, 1778: The Fendant, 74 guns, the Sphinx, 64, two frigates, and two corvettes had sailed from Brest on an expedition under the marquis de Vaudreuil, the object of which is unknown. The duc de Lauzun and part of the legion he had raised also embarked on the squadron. Some believe they are headed for Boston. The Orient, 74, and Artésien, 64, frigates, and corvettes are bound for unknown destinations. The frigate Belle-Poule has taken a rich prize. Kéralio describes himself as “le gazettier” and as usual closes with “son bien tendre et bien respectueux attachement.”
January 5, 1779: A letter from Brest announces the capture of an English frigate Flore by either the Prudente or the Triton. The French captain (the vicomte d’Escars or the chevalier de Castellan) remained on deck, even though wounded, and died just as the British surrendered.
February 3, 1779: News from Brest is of the victory of the frigate Danaé, which captured the privateer Gramby after a fierce engagement. Many were killed and wounded on both sides. The Gramby had been personally outfitted by Lord Gramby, who even provided for the crew’s clothes.
February 27, 1779, Kéralio to William Temple Franklin: Sends greetings to Franklin and Temple from the comtesse de Forbach. Will Temple ask the passengers who returned with Lafayette for news of her nephew, Fontevieux? News from Brest of the 22nd says that the squadron destined for India should be sailing any day. We know nothing more about the affair at St. Lucia than what has appeared in the Gazette de France. A peace treaty has been signed between Austria and Prussia, whereby the emperor has returned four-fifths of the territory he had acquired.


Calvi (Corsica)
December 23, 1778: A privateer from Marseille has dropped anchor in Bastia after taking several prizes. The sailors that Corsica had furnished for M. de Fabry have returned very satisfied with the results of their campaign and hope to be called up again soon.


St. Malo
January 8, 1779: Two French ships of the line that are to join M. de Ternay’s fleet are being armed at Lorient. The account in the Courier de l’Europe of the taking by the English of the Comte d’Artois is incorrect; there is no boat of that name in this port. The General Gates, taken from the Americans and sent to London by the governor of Quebec, was retaken by the French privateer Américaine.
January 13, 1779: Luck has not been on the side of the English. Strong winds battered the convoy they were sending to New England and the West Indies. Several of their ships were tossed on the Picardy shore, and the three warships convoying them went back to port in very bad shape. It is rumored that the disaster resulted in the capture of seven to eight hundred prisoners. The Fier, 50, is at the mouth of the river in Bordeaux along with four frigates ready to convoy the merchant ships about to sail for our colonies. The winds are favorable.
January 23, 1779: Two frigates and a privateer are under construction in Lorient. Two more ships are being armed for privateering. The cutter Guepe is about to sail, and great deeds are expected from the captain, a man so strong he once killed his horse with a blow of the fist.
January 26, 1779: More good news about the Américaine, which has come to port richly loaded.
January 28, 1779: You may already know that nine ships were scattered by winds from their anchorage at the Ile d’Aix. Only one came back; the others may have continued on their way.
January 31, 1779: A ship just arrived in Lorient from Carolina brings unconfirmed news that Admiral Byron’s fleet was caught in a second storm and that he has died of pneumonia. Carpenters from St. Malo are being conscripted to work at Brest.
February 4, 1779: News has come that the frigate L’Oiseau has been taken by the British after a three-hour fight.
February 10, 1779: The frigate Prudente sailing from Brest to Martinique captured a ship coming from Smyrna with a cargo made up partly of silk and sold its cargo in St. Eustatius. Both officers and crew made a handsome profit.
February 18, 1779: We hear from Bayonne that the Spaniards bought every ship, large and small, that was in port.

February 28, 1779: The merchant ship Marquise de Brancas coming from Port-au-Prince with a cargo of sugar, coffee, etc., fought off for more than two hours the attack of an English privateer more heavily armed and put it to flight.


Toulon
January 9, 1779: Four ships of the line have sailed for an unknown destination, and two others are being armed. The Héros, 74, was launched last month, and two others of the line will be launched this month. Orders have been sent to construct the Terrible, 110, and three 74’s. All batteries are being armed, and orders have been given to the surrounding communities to provide necessary help for the transport of heavy artillery and ammunition.
February 2, 1779: A letter from Cadiz says that Spain has recognized the independence of the United States and sent a minister plenipotentiary to Congress. The news seems confirmed by a letter arrived from America saying that this new minister conferred with M. Gérard and would soon be introduced to Congress.


Rennes
January 13, 1779: Tragedy has struck. Montieu’s ship the Flamand, worth 400,000–500,000 l.t., has been shipwrecked at the mouth of the Loire. Chartered from him by a Nantes merchant, she was en route to the United States, and the coastal pilot had left her not ten minutes before. All aboard have perished, but doubtless the King will provide for the captain’s eight children.


Bayonne
January 19, 1779: Letters from Cadiz (January 8) tell of the capture of an English frigate and merchantman by the Toulon squadron. A letter from Ferrol says 15 ships of the line will sail to Coruña and then to Brest. It is said, and I believe it, that there are only four thousand French prisoners in England, compared to more than eight thousand in France. The French nation and the navy in particular seem to me to rise above all others in courage. The Englishman is brave, but he fights with a kind of ferocious despair, the way Linguet writes. But the Frenchman jokes and flirts with death, taunts it and despises it.
January 29, 1779: Although we keep up with all news from the Spanish Court, we know nothing of its intentions. In excellent shape, its squadrons stand in readiness. They have enrolled seamen, but except for those few that do great business by trafficking along the coast, Spanish ships do not move.
February 6, 1779: Various French privateers have all brought their prizes into Vigo. A fleet from Bordeaux comprising fifty-six sail escorted by six warships sailed from the Ile de Ré on the 1st for our colonies.


Bordeaux
January 23, 1779: Forwards list of ships under construction in Rochefort.
February 25, 1779: Relates activities of French privateers.


Dunkirk
January 23, 1779: Eager to prove their zeal and patriotism, the citizens of Dunkirk have 15 privateers at sea which have already captured 2,000,000 l.t. worth of prizes while losing only one small ship. Four navy cutters and three privateers are under construction. Calais and Boulogne have six privateers.
February 10, 1779: The Dutch are waiting impatiently for a response from London to their declaration of the 3rd of the month, and two English couriers have arrived at the Hague; the contents of their dispatches is unknown.

February 13, 1779: Marking the second success of its cruise, a little privateer Maurepas has taken two prizes and ransomed two others for about 40,000 l.t.
February 24, 1779: News comes from Ostend of Comtesse de Provence and Comtesse d’Artois off the coast of England. Of their five prizes only one has reached Ostend so far.
February 28, 1779: In the first application of the rule of January 14, two French privateers have seized a Dutch ship sailing from London with a cargo from the West Indies. If, as it seems likely, this cargo is judged legitimate, the Dutch will be very displeased.


Rouen
January 30, 1779: Between twenty-five and thirty privateers are being built, or equipped, or are already at sea in this province.


Martinique
February 4, 1779: Admiral d’Estaing is now moored with ten of the line. Admiral Byron with fourteen of the line is at nearby St. Lucia, where sailors and soldiers are dying of disease like flies. The two fleets have recently been to sea, but have not engaged.


Nantes
February 6, 1779: A little ship that had left Philadelphia on December 20 arrived the day before yesterday. An American commodore was on board. The captain merely said that all was quiet and that Byron was at New York repairing his ships.


From Aboard the Comtesse de Provence
February 24, 1779: We have made three prizes in the north of England, which we have ransomed. We have put that coast into a state of alarm, but we had to move back because of superior force. I would like to wind up my cruise in the west, but westerly winds will oblige me to finish in the north.



Morlaix
February 25, 1779: The uniforms have been delivered to the Lauzun legion. Ternay’s ships are in readiness and are expected to sail; the legion should be ready as soon as it gets its orders.
February 28, 1779: Yesterday and today the Lauzun legion, three hundred men strong, started marching toward Landerneau; from there it will be ferried aboard sloops to Ternay.


Spain
December 22, 1778, Cadiz: A ship has arrived from Peru with news of improving Spanish affairs there. Although there are forty warships ready at Cadiz and there will be more than fifty in the spring, Spain is a harlot who will only give France the pox.
January 9, 1779, Ferrol: Only one ship has been built here in 1778, but the apparatus is now ready for building more.
January 18, 1779, Madrid: We will have an improved network of roads, God willing. Orders have been sent out to all parts of the country to build new bridges and improve the present system. The Cadiz fleet is ready to sail at the first order.
January 25, 1779, Cadiz: A rupture with Britain is not far distant, and the country desires it. Sixty ships of the line and thirty-six frigates are already armed, and a train of siege artillery is being assembled near Gibraltar.
January 26, 1779, Avila: Preparations never stop in this kingdom. Nobody knows their true object.
February 12, 1779, Cadiz: Never has one seen such alacrity in the building and arming of ships in all the ports of the kingdom. But the government’s intentions are still unclear. Is the object to inspire fear, or is it awaiting a favorable moment to take a side in the contest?
February 13, 1779, La Coruña: A schooner arrived in 33 days from Martinique with news from d’Estaing. This vessel had been sold to the admiral by the famous Conyngham, who had taken it. The news is that St. Lucia has been lost and Byron’s squadron it seems has appeared in Barbados.
February 20, 1779, Bilbao: Two currents of opinion exist in Spain, one believing that American independence has been recognized, and the other that independence would be contrary to our interests in America. In the meantime American privateers use our ports as if they were their own. Three of them are right here, and the Congressional agent Mr. Emery is arming a fourth that was an English prize. On advice from Cadiz, and assuming that the break with England would happen soon, I tried to strike a deal for American goods, but it did not work out. Still I believe that the declaration of war is coming soon.


The Netherlands
January 6, 1779, The Hague: The Dutch will be too prudent to loan much money to the English for fear England will be forced to declare bankruptcy unexpectedly. The English will not lack for money in their own country; it is only sailors that they do not know where to find. The British have recently attempted to persuade the States to modify or renounce Article 11 of the Anglo-Dutch maritime treaty of 1674, by which the Dutch have the right, even in wartime, to transport to France everything except powder and arms. The French ambassador consequently argues that the Dutch would in fact violate their neutrality if they failed to exercise that right. He has asked for an unequivocal response, having rejected the first one given him. The outcome is unclear. If the Dutch had forty or fifty good ships the English would not dare to touch a single Dutch merchant ship, but we have neglected our navy. For the last four years France has made incredible efforts to revive its navy and has succeeded. Consequently the image of the invincible British colossus is already disintegrating.
January 18, 1779, Amsterdam: Nothing positive so far has come out of the meetings between your ambassador and our States. With the exception of Amsterdam, the States told France they would not modify their position of acquiescence to English proposals. People think that France has decided to treat our ships in the same way as Britain has since the break, excepting only those owned by Amsterdam. But can we trust this exception? In order to cover the costs of convoying, our admiralty [Amsterdam’s] has just doubled its charges on imports to two percent of the value of the cargo and on exports to one percent.
January 26, 1779, The Hague: France’s plans to preserve trading privileges for Amsterdam while withdrawing those of the rest of the Netherlands has created a sensation. True patriots constantly oppose the pro-English faction by insisting that it is to the common advantage of the Netherlands and France to observe scrupulously the neutrality spelled out in the Treaty of 1674. The thought that France harbors dreams of conquest is indefensible. Finally, although the navy’s restoration cannot be the work of a day, it is receiving attention.

 
Nouvelles d’Espagne
la havane, 13. 9bre. 1778.—
Il n’y a rien de nouveau ici; on n’y sait absolument point ce qui se passe dans le continent de L’amerique, parcequ’il n’entre dans ce port aucun navire étranger, si ce n’est quelques batimens de rélache.
Il nous est arrivé un ordre de la Cour de construire ici un vaisseau de 120 Canons et deux de 80; nous avons actuellement sur les Chantiers un vaisseau de 70. & une frégatte de 30.
